Citation Nr: 9933598	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-23 538A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Togus, Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $25,050.93.



REPRESENTATION

Appellant represented by:	Mrs. Cynthia A. Pinciaro



WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an March 1997 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in June 1997.  A statement of the case was 
thereafter sent to the veteran in August 1997.  The 
substantive appeal was received in August 1997.  In September 
1997, the veteran testified at a personal hearing before a 
hearing officer at the RO.  In December 1997, the Board 
remanded this case to the RO for the veteran to be scheduled 
for a personal hearing before a member of the Board.  In 
March 1998, the veteran testified at a personal hearing 
before a member of the Board at the RO.  In September 1998, 
the Board remanded this case to the RO for further 
development.  


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the 
amount of $25,050.93 was not due to the veteran's fraud, 
misrepresentation of bad faith.

2.  Recovery of the overpayment of VA improved pension 
benefits in the amount of $25,050.93 would not be against 
equity and good conscience since the creation of the debt was 
solely the veteran's fault; since withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended; since the veteran would be unjustly enriched 
if the benefits were not recovered and since failure to make 
restitution would result in unfair gain to the veteran; since 
the veteran did not change his position to his detriment and 
reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation; and any current financial hardship is outweighed 
by the other elements of equity and good conscience which are 
not in the veteran's favor, particularly in light of the 
veteran's recent award of a Workmen's Compensation 
settlement.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$25,050.93  would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1993, the veteran's claim for nonservice-connected 
pension benefits was received.  At that time, the veteran 
reported that he and his family had no income and that his 
claim for Workmen's Compensation benefits had been denied.  
However, the veteran indicated that he was currently 
processing a claim for Workmen's Compensation benefits.

In a September 1993 rating decision, the veteran was granted 
entitlement to nonservice-connected pension benefits 
effective from July 14, 1993.  Prior to this decision, the 
veteran was receiving VA disability compensation benefits.  
However, as VA pension benefits provided more income, the VA 
determined that VA pension benefits were the greater award.  
In October 1993, the veteran was notified of this decision 
and of his obligations as a VA pension recipient.  He was 
provided a VA Form 21-8768 which informed him that the rate 
of pension paid to a veteran depended upon the amount of 
family income and number of dependents, that he was obligated 
to notify the VA immediately if there was any change in 
income or net worth, that he was obligated to report all 
income from all sources, that any reduction or discontinuance 
of benefits caused by a change in income would be effective 
the first day of the month following the month the change 
occurred, and that a failure to notify the VA of changes 
would result in an overpayment which would be subject to 
recovery.  In January 1996, the veteran was again provided 
this information.  In August 1996, an Improved Pension 
Eligibility Verification Report (EVR) was received from the 
veteran.  In that form, the veteran reported that he was 
receiving monthly income from both the Social Security 
Administration (SSA) as well as from Workmen's Compensation.  
In response, in September 1996, the RO requested more 
financial information with regard to the veteran's income.  

Thereafter, the veteran was sent a letter informing him that 
an overpayment in the amount of $2,021.20 had been created.  
This overpayment was created because the veteran's income 
(with the income from SSA and Workmen's Compensation) was 
excessive for VA pension purposes yet he had received pension 
benefits to which he was not entitled to receive because he 
did not timely inform the VA of his increase in income.  

In a December 1996 letter, the veteran was advised that VA 
disability compensation benefits would be restored effective 
September 1, 1996, in lieu of VA pension benefits as the 
veteran was not entitled to VA pension benefits due to 
excessive income.  

In January 1997, the veteran was informed that his VA pension 
benefits had been terminated effective August 1, 1993 and 
that his VA disability compensation benefits would be 
restored from that date instead of the VA pension benefits.  
The veteran was informed that he had been paid too much due 
to his failure to report his income and that he would be 
notified of the amount of the overpayment which had been 
created.  In February 1997, the veteran requested a waiver of 
the debt at issue.  

In a March 1997 decision, the Committee determined that there 
was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment, then waiver of the debt is not precluded 
pursuant to 38 U.S.C.A. § 5302(a) (West 1991).  However, the 
Committee further determined that repayment of the 
indebtedness at issue would not be against equity and good 
conscience pursuant to 38 U.S.C.A. § 5302(a) (West 1991) and 
38 C.F.R. §§ 1.963(a), 1.965(a) (1999).  In this decision, 
the Committee indicated that the amount of the debt at issue 
had been increased to $25,050.93.  In April 1997, the veteran 
was officially notified that the correct amount of the debt 
was $25,050.93.  In a subsequent paid and due audit, the RO 
fully explained to the veteran how the overpayment had 
increased based on what he was owed and what he was paid, 
which was excessive due to the fact that he had inaccurately 
reported his income.  The veteran appealed the denial of his 
request for a waiver of the recovery of the indebtedness.  

In a June 1997 financial status report, the veteran indicated 
that he had 2 car payments and that his monthly expenses 
exceeded his monthly debts.  It is the veteran's primary 
argument that his family will experience financial hardship 
if forced to repay the debt at issue, particularly since he 
has been awarded the guardianship of 2 grandchildren.  
Moreover, in his personal hearing testimony during his 
hearings, the veteran reported that since he submitted his 
financial status report, one of his cars had been repossessed 
and he was scheduled for upcoming surgery.  In addition, the 
veteran has indicated that he might have had to file for 
bankruptcy.  

In September 1998, the Board originally considered the 
veteran's claim for waiver, but determined that more 
information was needed to adjudicate his claim.  The Board 
noted, in particular, that the veteran was no longer making 
payments on one of his cars, that there was no information 
regarding medical bills, and it was unclear whether or not he 
had filed for bankruptcy.  Accordingly, the Board determined 
that the veteran was to be given the opportunity to 
accurately depict his family's financial situation.

In a January 1999 letter, the RO requested that the veteran 
furnish information regarding his family's financial 
situation.  Thereafter, in February 1999, a financial status 
report was received in which the veteran indicated that he 
had income of $762 per month from the SSA and had monthly 
expenses which were $1,716.  He indicated that he had no 
assets outside of a car on which he owed $24,000 in loan 
payments.  He indicated that he also had 3 installment debts 
to creditors totaling over $26,000.  Thereafter, the RO 
reviewed the veteran's file.  In an April 1999 Report of 
Contact, the RO noted that the recent financial status report 
was inconsistent with the veteran's report that he was 
receiving Workmen's Compensation benefits.  The RO contacted 
the veteran and the veteran admitted that he had settled his 
claim with Workmen's Compensation and in August 1998, he had 
received a lump sum payment for $182,000.  He indicated that 
he had used this payment to put a down payment on a home, to 
invest (although he later denied having basically any 
assets), to pay for future medical bills, and to pay for his 
wife's medical bills.  He indicated that he no longer had the 
car to which he referred in the February 1999 financial 
status report; rather, he now had a truck.  The RO requested 
that the veteran submit more information about his finances.  
Thereafter, the veteran did not submit this information.  As 
such, the RO again contacted him and requested such 
information; however, he again failed to submit his financial 
information.  

Finally, several months later, the veteran submitted 
financial information.  He indicated that he had used $75,000 
as a downpayment on a home; $19,000 in closing costs; $13,980 
on attorneys' fees (presumably for his Workmen's Compensation 
claim); $498 in house insurance; loaned his children $18,000; 
gave another child $8,000; paid another relative's bills of 
almost $6,000; gave another child $3,000 in clothes; used a 
substantial amount on medical bills; bought two cars totaling 
11,900; spent approximately $3,500 to move; and other 
miscellaneous amounts.  The veteran and his spouse indicated 
that they were currently "broke."

As noted, the Committee considered the veteran's claim for 
waiver and made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue.  
The Board agrees with this determination.  However, the 
Committee further determined that recovery of the overpayment 
of VA improved pension benefits in the amount of $25,050.93 
would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
not accurately notifying the VA that his income was higher 
due to his receipt of Workmen's Compensation.  He was fully 
informed of his obligation to notify the VA of all income and 
any changes thereto.  He did not fulfill this obligation and 
he is solely at fault in the creation of the overpayment.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  In this regard, the veteran maintains that he will 
suffer financial hardship and is currently broke.  However, a 
review of the evidence above shows that the veteran was 
awarded $182,000 in August 1998.  Thereafter, the veteran 
repaid his debts to other creditors, made a substantial 
downpayment on a home, purchased two cars, and was extremely 
generous in a monetary manner with his children and other 
relatives.  The Board acknowledges, his family's medical 
bills; however, at no time did the veteran attempt to repay 
any portion of his VA debt.  The veteran has not supplied 
evidence which would suggest that his indebtedness to the 
Government should not be afforded the same consideration and 
attention he provided to his other obligations.  Although he 
was certainly very generous with others, he was fully aware 
at that time that he owed the VA over $25,000.  In addition, 
through his home and two cars, he increased his assets.  
Also, the veteran submitted an inaccurate financial status 
report in February 1999 and was not forthcoming about his 
actual financial situation until this information was 
repeatedly solicited by the RO thereafter.  In light of the 
foregoing, the Board must find that any current financial 
hardship is outweighed by the other elements of equity and 
good conscience which are not in the veteran's favor, 
particularly in light of the veteran's recent award of a 
Workmen's Compensation settlement.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).



ORDER

The appeal is denied.  





		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals

 

